                                                                        CLERK'S OFFICE U ,S.DIST.COURT
                                                                               AT RIM NGKE,VA
                    IN TH E U N ITE D STATE S D ISTRICT COU RT                      FILED
                   FO R TH E W ESTE RN D ISTRICT O F W RGIN IA                 DE: 1S2218
                            H ARRISO N BU RG D IW SION
                                                                             JUL C. ' LPf,CLERK
                                                                            BY: '
M T H ERIN E M O R RIS,                                                         D PUW C-

               Plaintiff,                             Case N o.5:18-cv-76

V.

W ILM IN GT ON SAV IN G S FU N D
SO CIE TY ,                                           By:H on.M ichaelF.U tbansld
                                                      ClziefU .S.DistdctJudge
               D efendant.


                             M E M O RAN D U M O PIN ION

       PlaindffKatherineMorris(Morris)bringsthisacdon agninstW ilmington Savings
Fund Society(WSFS),asserting,in fourcounts,threebreach ofcontractclnimsand afourth
clnim forviolation offederallending laws.Thism atterisbefore the courton W SFS'Sm odon

to dism iss.

       M orris'scom plaintwas flled in the CitcuitCourtforthe County ofPage,Virginia on

oraboutApril16,2018 and rem oved to federalcourton M ay 17,2018.ECF N o.1,2.The

clnim scenteron M orris'sdefaulton herm ortgageon the propertylocated at133 Trackside

Lanef/k/a210 1stStteet,Shenandoah,Virgirlia(theProperty)andW SFS'Ssubsequent
mniling ofthefTNoticeofDefaultandIntenttoAccelerate''(pre-acceleration notice)and
fozeclosute.ECF N o.1-2,2.CountIallegesbreach ofconttactby clnim ing thatW SFS failed

togivenodceaccordingto thetezmsoftheDeed ofTrust(DOX by sendingthepre-
acceletation nodceviacettfed m ail,ratherthan fust-classm ail,asrequited by Secdon 15 of

theD O T.CountII,also a bzeach ofcontractclnim ,allegesthatW SFS violated Section 22 of
theD OT by failing to provide apre-acceleration noécein com pliance with Section 22's

tet'ms(again becauseW SFSsentthenotkebycertifiedmail).Count111,Morris'sfinalbreach
ofcontractchim ,allegesthatW SFS ffm adeitim possibleunderSection 19 oftheD OT fot

M orris)to reinstatetheloan hvedayspriorto thesaleoftheProperty.''Finally,CountIV
allegesviolationsoftheTruthinLendingAct(I'
                                         lT,A)andtheRealEstateSettlement
ProceduresAct(RESPA)associatedwithW SFS'Salleged failuretoprovidepayoffbalances
within a stattztorily setperiod oftim e.

       W ith respectto Count1,W SFS contendsM orris'sbreach ofcontractclnim fails

becauseitisditectly contradicted by the pre-acceleradon notice,attached asan exhibitto

M orris'scom plaint.ECF N o.4,5.Speciik ally,W SFS m aintainsthe pre-acceleraéon notice

sentto M orrisTY ia Certified M ail''constitaztesfirst-classm ailforpurposesofthe D OT.1d.

at5.W SFS m ovesfordisnnissalasto CountI1,contending furtherthatthe noéce sentm et

a1lthe reqtzirem entsofSection 22 ofthe D O T.Jdxat6.W SFSmovesfordismissalasto
                                                -




Countl11on the groundsthatVirginia1aw doesnotrecognizean im plied covenantofgood

faith and faitdealingwith respectto theD O T.JIL at9.W SFSallegesCountIIItherefore
                                                -.




failsasam atter oflaw .Ld-sLastly,W SFS m oves fozdism issalofCountIV because the

statutesupon wlzich M orrisreliesapply only to high-costm ortgages.Ldsat10.W SFS
                                                                  .




contendsthesubjectloanisnotahigh-costmottgage.ld.Even ifthestattztesMorrisrelies
upon apply,W SFS furtherallegesCountIV should bedisnûssed because M orrisdid not

allegeawritten requestforareinstatem entquote asreq''ited by statute.1d.at11.

                                             A.




                                            2
       KatherineMorris(ffMorris7),azesidentofVirginia,allegessheownsthePageCounty
propertyin dispute.M orrisenteredinto aloan for$65,195sectzred bythePropertyand
executed by CitiM ortgage,lnc.The note fozthatloan isnow held by W SFS.M orrispaid full

and tim ely m ortgagepaym ents for8.5 years.O n O ctober12,2016,loan serdcerBSl

FinancialSerdcessentthepost-acceleraéon notice,w hich stated thatM orrisneeded to britlg

herm ortgage paym entscurrentby N ovem ber16,2016 orfaceacceleration oftheloan and

saleoftheProperty.M orriswassixteen m ortgage paym entsbellind atthatHm e,which

amounted to $11,447.90.M orrisneverreceived thepre-acceleraéon nodceand clid not
obtain a copy ofituntilthe day ofthe detainerhearing on D ecem ber8,2017.

       W SFS appointed Com m onwealth Trustees,LLC assubstim tetrustee to sellthe

Property on D ecem ber 14,2016.M orrisreceived aN odce ofSubstitazteTm stee'sSaleon

A pzil10,2017 stating a fozeclosure sale ofthe Propertywasscheduled forM ay 8,2017.

M orrisim m ediately requested areinstatem entquote from the subsequentservicer,Fay

Serdcing,on six occasions.M orrisneeded areinstatem entquotein atim ely m annerso she

couldwithdraw fundsfrom her401$)tetirementaccount.FayServicingprovidedthe
reinstatem entquoteon M ay 4,2017.M orris'sretitem entaccountcom pany could notzelease
                                                                h
               .

fundsuntilM ay 10,2017.M orrishad the m eansto pay thepre-acceleration defaultam ount,

butcould notaccessthe fundsbyM ay 8,2017.

       W SFS,through itssubstim tetrustee,sold thePropertyby auction on M ay 8,2017.

A fterthe sale,Fay Serdcing offered M orristhe oppoztaznity to voluntarily vacatethe

Propertythtough affcash forK eysA gzeem entand Release''ifM orriswaived al1rightsto

theProperty.Morrisrefused.W SFS nodfied Mozzisonluly17,2017thatshewastovacate

                                             3
the Propettyw ithin ten days.O n August8,2017,W SFS filed an unlawfuldetainetactbn

againstM orrisin Page County G eneralD istrictCom t.M orrischallenged thevalidity of

W SFS'Stitleto the Propertybased on itsbreach ofm aterialtezm softhedeed in orderto sell

the Property.The courtdeterrnined M ozris'sclnim swould likely sutvivedem urrerbutruled

itlackedsubjectmatterjurisdictiontodecidevaliclityofthetitleofDecember8,2017.W SFS
filed anotherunlawfuldetaineraction againstM orrisin PageCountyCitclzitColzrton

January29,2018,wllich waspending atthetimethiscomplaintwasfiled.
       M ozristhen filed tllisaction in Page County CitcuitColztton April16,2018 alleging

bzeach ofcontractasto Sections15,22,and 19 oftheD O T and violationsofTILA and

RESPA .

                                             B.

       Tosurdveamotion todisnzissunderFederalRuleofCivilProcedure129$(6),a
complaintneed only contain sufficientfactualmatterwhich,ifaccepted astrue,ffstategsja
clqim toreliefthatisplausibleonitsface.''Ashcroftv.I bal,556U.S.662,678 (2009)
(quotingBellAtl.Cor .v.Twombl,550U.S.544,570 (2007)).A complaintisRfacially
plausible'?when thefactsalleged ffallowg thecouttto draw thereasonableinferencethatthe
defendantisliable forthenlisconductalleged.7'Id.This ffstandard isnotaldn to a

fprobabilityreqllirem ent,'butitasksform orethan a sheerpossibility thatadefendanthas

acted unlaw fully.''I.
                  .  I.
                      L W hen ruling on am otion to disnniss,tlae cotutm ustffacceptthew ell-
pled allegationsofthe com plaintastrue''and f'constt'ue the factsand reasonableinferences

derivedthezefrom in thelkhtmostfavorableto theplaintiff.''Ibarrav.UnitedStates,120
F.3d472,474(4thCir.1997).

                                              4
      W hile the courtm ustacceptastttze allwell-pled factazalallegations,thesam eisnot

tzue forlegalconclusions.f'Threadbarerecitalsofthe elem entsofacause ofaction,

supportedbymereconclusorystatements,donotsuffice.''Lqb-al,556U.S'
                                                                .at6789seealso

W a MoreDo sLLC v.Cozart,680F.3d359,365(4thCit.2012)(ffAlthoughweare
consttained to take the factsin thelightm ostfavozable to theplninéff,we need notaccept

legalconclusionscouched asfactsorunwarranted inferences,unreasonableconclusions,or

argtzments.''(internalquotationmazksomittedl).
      ln considering a m otion to dism iss,thecouztisffgenezally lim ited to areview ofthe

ailegationsofthecom plaintitself.''G oinesv.Valley Cm ty.Selvs.Bd.,822 F.3d 159,165-66

(4th Cir.2016).However,otherevidencem ay sometimesbeconstzlted:
            Fhe courtl also considers documents that ate explicitly
            incorporated into the com plaintby reference,Tellabs,lnc.v.M akor
            lssues& IU htsLtd.,551U.S.308,322(2007),andthoseattached
            to thecomplaintasexhibits,seeFed.R.Civ.P.10(c).And ...gthe
            couttqmay considera documentsubnùtted bythemovantthatwas
            notattached to or expressly incorporated in a com plaint,so long as
            the docum entwasintegralto the com plaintand there isno clispute
            aboutthe document'sauthenticity.gsec' ofState for Defencev.)
            Tzimble F av.Ltd.q,484 F.3d g700),705 (/t11 Cir.2007)j;Am.
            Chito ractic A ss'n v.Tri on H ealthcare Inc.,367 F.3d 212,234
            (4th Cir.2004)9Phillisv.LCIInt'l lnc.,190 F.3d 609,618 (4th
            Cir.1999).
Id.at166.

                                                C.

      W SFS arguesM orris'sbreach ofcontractclaim due to insufficientnoticein CountI

failsbecauseW SFS sentthe pre-acceleration noticeviacerto ed m ail.The D O T statesin

Secdon15,çrAnynoticetoBorrowerinconjunctionwiththisSectzritylnstnzmentshallbe
deem ed to havebeen given to Borzowerwhen m ailed by frstclassm ailorwhen acm ally

                                            5
delivered to Borrow er'snoéceaddressifsentby otherm eans.''ECF N o.1-2,29.M orris

claim sW SFS solely used Tfotherm eans':because the pre-acceleration noticew assentvia

certified m ailand certified m ailisnotfust-classm ailasintended by theD O T.W SPS,on the

othezhand,clnim sthatcertified m ailisfran optionalfeatazre offttst-classm ail,77and nota

separate type ofm ailinplECF N o.9,2.

        W hile certified m ailnnightindeed bean extraavailable option w hen attempting to

send fust-classm ail,m any courtsdo treatthe tavo asseparatem ailing m echanism sfor

purposesofm eeting noticerequitem ents.Certified m ailand frst-classm ailare

disdngaishablebecausecertified mailreqllirestherecipient'ssignatuiefordelivery.Jonesv.
Flowers,547U.S.220,234-35(2006).W hileceztihedmailprotectsagainstlnisdelivery,T'use
ofcetqifiedmailnaightmakeactualnodcelesslikelyin somecasesèecausejthelettercannot
beleftlike regularm ail....7>Id.at235.Futthet,ifarecipientisnothom ewhen certified m ail

isdelivezed,thatpiece ofm ailisrettzrned to thepostoffice and can tfonly beretrieved from

thepostoffice fora specified peziod oftim e.''1d.

         Otherjurisdictionshaveheld that,wherenoéceisreqllitedbyTfmaily''noticesentvia
ceréfied m ailonly com plies'with the ffm niling':reqllitem entupon acttzalreceipt.See e..,

AuroraLoan Servs.,LLC v.Condron,181 Conn.App.248,272-73,186 A.3d 708,725-26

(2018)(ruling that,wheninterpretingthetermsofamortgagedeedrequiring noticeeither
ffm ailed by flrstclassm ail':orffacttzally delivered to Borzower'snodce addressifsentby

otherm eans,':certified m ailconsétuted otherm eans,reqlliting actualdeliveryin otderto

1W SFS claim sM orris'sattached ekhibit,the copy ofthenoticethatshe received atthedetqinezheating,show sthatit
wassentby Erst-classmail.ECF No.4,2.'Though theenvelopeislabeled ffFirst-classMail,''theletterislabeled ffsent
Via Cerdtied M ai1.''ECF N o.1-2,33 & 34.A scertz ed m ailis considered an add-on feature offirst-classm ailby the
USPS,itis consistentwith the factsalleged in the cofnplaintthatthe nodce envelone wotlld be m arked with a ''First-
ClassM ail''label.                                                             X'
saésfythetermsofthedeed);Certification from U.S.CourtofA ealsforNinth Circlzitv.
Kachman,165W ash.2d404,411,198P.3d505,508-09(Wash.2008)(quesdoncertifiedin
CornhuskerCasualtyIns.Co.v.Kachman,514F.3d982,987-88(9thCir.2008)Solding
thatcertified m ailfellinto the <çactualdeliveryprong''ofa W ashington state statutereqtziring

noticeofcancellation ofinsuzance policiesto inslzred individualseithezby m ailorby actual

deliveryl.zOtherwise,noticesentbycerdfiedm ailqualifiesonlyasan attemptatdelivery.
Certification from U .S.CourtofA               eals forN inth Citcuit,165W ash.2d at411,198 P.3d at

508-09;seealso Fidelity& Cas.Co.ofN.Y.v.Riley,168Md.430,430178A.250,253 (Md.
1935)(finclingtvvo cancellation noticessentbyregistered mailwereattemptsatdelivery
becauseneitherw ere actuallyreceived,asintended by the insurance policy'sffm Zl'i

reqllirementl3;Larocquev.R.1.JointReinsuranceAss'n,536A.2d529,530,5321 .1.
1988)SoldingthatunderaRhodeIslandstatutereqllitinginsurersto''givenotice''of
cancellation to insureds,actazalreceiptofsuch noticeisreqlzired and ''m ay bepresum ed by

proofofan ordinarym ailing,''butnotw here an insuter,''by sending noticevia cerdfied m ail

instead ofregtzlarpostage,increased theriskofnondelivery''l.zf
         Courtshavedistinguished between certm ed m ailand flzst-classm ailbecause flrst-

classm ailcan sim plybe deliveted to the addressand the addresseeneed notbehom e.ln Re

Fzaziez,394 B.R.399,400 (Bankr.E.D.Va.2008).Ceréfied mailincludesareceiptupon
2The W ashington stattzte dictating notice tequirem entsrequired thatwritten nodce ofcancelladon ofa policy be eithet
TT
 actually delivered''orffmailed''to the named insured.CorzzhuskerCas.Ins.Co.,514 F.3d at985 (cititzg RCW j
48.18.290).Similarly,theDOT signedbyMorrisrequirednoécebeGmailedbyftrstclassmail''orffact-uallydelivered''to
theBorrower'snoticeaddress.
3Again,the policy addressed in Fidelity & Cas.Co.of New York required Tf      w ritten noéce delivered to the instued or
m ailed to ilislastaddressasshown by the recordsofthecom panp''168 M d.at430,178 A.at251.
4'The courtisaware thatm any ofthe above cited cases dealwith nodce ofthe cancelladon ofinsuzance policies,which
incom orate specihc public policy consideradons.See Cornhusker Cas.Ins.Co.,514 F.3d at9879Fideli & Cas.Co.of
N .Y.,168 M d.at430,178 A .at253;Laroc ue,536 A.2d at530.The parallelsbetween the notice requirem ents ofthe
above referenced statute and policies and those of the D OT,as well as the com parisons m ade by courts between
certified and fzrst-classm ail,stilloffergaidancein determining the issueathand.
delivery,butifthezecipientisnothom e,them ailcannotbe leftand there isarisk the m ail

m ay neverbedelivered to the recipient.Id.Further,certified m ailTfreqllitesan affltm ative

act''by therecipient.In zeSheffer,440B.R.121,122(Bankr.E.D.Va.2009).Therecipient
m usteithersign fol'them ailupon delivery otgo to thepostoffice to pick up the m ail,ifit

couldnotbedelivezedearlier.Forthiszeason,courtsinmanyjutisdictionsreqlzirethat,
when a certified m ailing goesunclnim ed,futthezacdon m ustbetaken to ensurenotice

requirem entsare m et.See H agiev.O ceana CountyTreasurer,N o.340161,2018W L

1881137,at*3 (Mich.Ct.App.Apr.19,2018)(rulingthatnoticerequirementsweremet
when thedefendant,afterflrstsending two noticesby certified m ail,sentseveralm ore

noécestluough flrst-classmailandpubhshed noécein alocalnewspaper).
       The courtfindsserviceby certz ed m ailisnotsufficientunlesstherecipierïtactually

receivesthe m ail.H ete,W SFS hasnotptesented evidence ofreceiptofthe certified m ailand

hasnotshow n evidence ofan additionaleffortto send the pte-acceleraéon notice thtough

otherm eans.M orrishassatisfied herburden atthisstagein theproceedingsby stating a

plausibleclnim asto Count1.The m oéon to disnnissCountIisD EN IE D .

                                                  D.

       Count11allegesthatW SFS breached thetetm softhe D O T by violating Secéon 22:

       't endershallgivenoticeto Borrowerpriorto acceleradon following Borrower's
       breachofanycovenantoragreementinthisSecuritylns% ment$utnotpriorto
       acceleration underSection 18unlessApplicableiaw pzovidesotherwise).Thenotice
       shallsp'ecify:(a)thedefault;$)theaction requited to curethedefault;(c)adate,not
       lessthan 30 daysfzom the date ofthe nodce given to the Borrower,bywllich the
       defaultmustbecuzed;and (d)thatfailureto curethedefaulton orbeforethedate
       specified in the noticem ayresultin acceleratbn ofthe s'zm ssecured by thisSecurity
       lnstttzm entand sale ofthe Property.7'ECF N o.1-2,31.



                                              8
M orrisallegesthatW SFS failed to provideapre-acceleration noticein compliance5471t13these              .




term sbecauseM ozrisneverreceived such anotice.sThereasonsforthisand whether

W SFS'Seffortsto givenoticem etthetezm softheD OT have been fully addressed in the

above section discussingW SFS'Sm otion asitpertainsto Count1.The courttherefore

D EN IE S W SFS'Sm otion to disnaissCount1l.

                                                       E.

         CountI11allegesa bzeach ofSecéon 19 oftheD OT,alleging thatW SFS did not

tim ely provide areinstatem entquote,bzealdng the implied covenantofgood faith and fair

dealing.W SFS contendsthatthiscquntfailsbecauseVitginia1aw doesnotrecognize the

implied covenantoutsideoftheVitginiaUniform CommezcialCode(UCC).To the
contrary,ffthe United StatesCourtofAppealsforthe Fourth Circuithasconsistently held

thatVirginiadoeszecognizean im plied dutyofgood faith and fairdealing in com m on law

contracts.''6Stone G len LLC v.Southern Bank and TrustCo.,944 F.Supp.2d.460,465

(2013).SeeW olfv.Fed.Nat.Mott.Ass'n,512F.App'x336,345(4thCit.2013)(quoéng
Enomotov.S aceAdventures Ltd.,624F.Supp.2d443,450 (E.D.Va.2009)(f<...gjn
Virginia,everycontractcontninsan implied covenantofgood faith and fairdealinp7l).The

5Thepre-acceleradon nodce attached to the com plaintcontainsallelem entslisted in Secdon 22 ofthe D OT.See ECF
N o.1-2,34-36.W SFS'Sonly plausiblealleged violaéon ofthissecdon isthe failureto deliverthe nodce properly,as
discussed above.
6W SFS reliesupon a nllmberofcasesin clqim ing the im plied duty ofgood faith and fairdealing doesnotapply to
tzansfersofrealestatein Vizginia.Thefirst,Jon-esv.FultonBank-N.A.,dismissesacbl
                                                                              'm ofbreach oftheimplied
covenantofgood faith and fairdealitzg in a realestate contractbecause itwaspled undertheUrliform Com mercialCode
and asa separatetort,notbecauseVirginia doesnotrecognizeany such implied covenantoutside oftheU CC.565 F.
App'x 251,253 (4t.h Cir.2014).Thesecond,Hazoimeh v.U.S.BankNat.Ass'  n,quotesHarrison v.U.S.Barlk Nat.
Ass'n.,basingitsdecision onthatholding.94F.Supp.3d741,751(E.D.Va.2015))3:12-CV-00224,2012WL 2366163
(.
 E.D .Va.June20,2012).Insoholcling,however,theHarrisoncourtmisreadsGreenwoodAssocs.Inc.v.CrestarBank,
in which the Virginia Suprem e Courtheld thatthe statt
                                                     ztory duty ofgood faith and faiz dealing wasinapplicable to a
non-UCC contract.248Va.265,269,448S.E.2d399,4O2(1994).Barringapplicaéonofastatmorydutydoesnoterase
an implied duty,nor wasit the Virginia Suprem e Court'sintendon to do so- a low erVirginia Courthad already held
thatan im plied covenantofgood faith and fairdealitlg appliesin realestate contractsywithoutdishubance.See Stepp v.
OutdoorW orldCorp.,Va.Cir.106,1989WL 1143875,at*4('
                                                  Va.Cir.Ct.1989).
                                                        9
elementsofaclnim forbreach oftheimplied covenantofgoodfaith and fairdealingare:1)a
conttactualzelaéonship betweentheparties;and 2)abteach oftheimplied covenant.Stone
G len,LLC,944 F.Supp.2d.at466.Plaintiffsm ustbring thisclnim aspartofacountfot

breach ofcontract,zatherthan asan independenttort.Ld.
                                                    aat465.

      Fozthisclnim ,M ortisrelieson Section 19 ofthe deed w hich states:

             ffBorrower shallhave the rightto enforcem entof this Sectuity
             Instrumentdiscontinued atanyémepriorto theearliestof:(1)
             five dayspriorto the sale ofthe Property puzsuantto anypower
             of sale contained in this Security Instrum ent....Those
             conditions are thatBorrower:(a)paysLender all.sums which
             then would be due underthisSecurity Instrum entand theN ote
             asifno acceleration had occurred;$)curesanydefaultofany
             othercovenantsoragreements;(c)paysallexpensesincutred in
             enforcing thisSecurity Insttnlm ent,inclucling,butnotlim ited to,
             reasonable attorneys' fee, pzoperty inspection and valuation
             fees; and other fees incurred for the purpose of protecting
             Lendet's intezestin the Property and rights under this Security
             lnstrument;and (d)takessuch action asLendermayreasonably
             requite to assure that Lender's interest in the Property and
             rights underthe Security Instrum ent,and Borrower'sobligaéon
             to pay the sum s secured by tllis Security lns% m ent, shall
             continue unchanged. Lender m ay require that Borrower pay
             such reinstatem ent sum s and expenses in one or m ore of the
             following forms,as selected by Lender: (a) cash;(b) money
             order; (c) certified check, bank check,tteasurer's check or
             cashier's check, provided such check is draw n upon an
             institaztion whose deposits are insured by a federal agency,
             instrumentality or enéty; or (d) Electtonic Funds Transfer.
             Upon reinstatem entby Bozrowet,this Security Instrum entand
             obligations sectzted hereby shallrem ain fully effective asif no
             accelezation had occutred.''

ECF N o.1-2,29-30.M orriscontendsW SFS breached theim plied covenantofgood faith

and faizdealing becauseitwasim possible forM orristo reinstate theloan :vedaysbefore

the sale.W SFS,foritspart,arguesthatthe acceleradon oftheloan upon M orris'sdefault

and theresuldng foreclosurewere nothing m ore than the exercise ofexplicitcontracttzal

                                           10
rights,and thata claim ofbreach oftheim plied covenantofgood faith and faitdealing

requiresffthatthe alleged breach wasdishonestand in bad faitly''ratherthan m erely an

acéon thatisunfavorableto theplaintiff.ECF N o.4,10.SeeEnom oto,624 F.Supp.2d at

450-51(finding thatplainéffspleadingofabreach oftheimpliedcovenantofgood faith
and faizdealing due to defendant'sfailureto ptovide him with aspace flightand failure to

inform him ofthehigh likelihood ofm edicaldisqualification afterthree or fout

nonrefundablepaym entswassufficientbecause italleged dishonest,ratherthan m erely

unfavorable,conduct).
       Section 19 oftheD OT grantsto M orristherightto haltforeclosuteproceedingsand

reinstate the term sofherloan ifshe curesherdefaultand paysallfeesassociated with the

default.A ti-
            lrstglance,thissection seem sto createtightsforthe bozrower,zathezthan place

duéeson the lender.A logicaland unavoidable condiion precedentto theexerciseofthese

rights,however,isknowledge ofwhatconditionstheborrow erm ustm eetto discontinue

enforcem entofthe Security Instrum ent.lndeed,Secéon 19 includesalong 2stofpotential

paym entsand feestheborrow erm ay orm ay nothave to m eet,and even alludesto other

potentialpaym entsthatare notlisted.Thefullreckoning ofwhatabortowerm ustdo to halt

foreclosureproceedingsisentirely within thecontrolofthe lender- here,W SFS tlntough its

appointed serdcer,Fay Serdcing.lm plied by thegranting oftheserights,thetefore,isthat

W SFS alertM orris ofw hatshe ow es.M otris allegesthatshe requested a reinstatem entquote

on A pril12,2017.ECF N o.1-2,4.Essenéally,M orrisasked whatconditionsshe would

haveto m eetin orderto exercise herSection 19 rights.W SFS did notprovideM orrisv'itlaa
teinstatem entquoteuntilM ay 4,2017,22 daysaftethettequestand fourdaysbefore the

Propertywassold ataucéon.ECF N o.1-2,4.

       The duty ofgood faith and faitdealing in Virginia doesnotpteventaparty ftom

exercising conttactualrights.Vir 'niaV ernniculite Ltd.V .W .R.G race & Co.,156 F.3d 535,

543(4thCit.1998).Itdoes,however,pzeventapartyfzom doinganytlningthatwillhavethe
effectofinjudngorfrustrating therightoftheotherpartyto receivetheftnlitsofthe
contzactbetweenthem.SeeRestatement(Second)ofConttactsj205(1990)(describingthe
conceptofT'good faitlf'in c'ontracts)(K<A' completecatalogueoftypesofbad faith is
impossible,butthefollowingtypesareamongthosewhich havebeenrecognizedinjuclicial
decisions:evasiop ofthe spiritofthebatgain,lack ofriiligence and slaclting off,willful

rendering ofim perfectperform ance,abuse ofapowezto specify term s,and interfezence

witl
   aorfailureto cooperatein theotherparty'spezformance.>)W hilecouttsin thiscitcuit
have found thatexercising contractualrightsby acceletadng aloan doesnotconstitm e a

breach oftheunderlying contract,the courthasfound no casesin wlnich aborroweralleged

inability to haltforeclosuzepursuantto acontracttzalrightbecause ofthe lender'sdelay.

       Rehbein v.CitiM ozt a e Inc.,forinstance,involved apl/intiffwho,afterfalling

behind in m ortgagepaym ents,applied to the defendantforaloan m odificadon.937 F.Supp.

2d 753,757 (E.D.Va.2013).Thedefendantgrantedatemppratymoclification,butdenied
the finalm odificadon.Id.Thedefendantinitiated foreclosure proceedings;theplaintiffflled

slzitto haltthese proceedings,alleging that,by fniling to granttheloan m odifkation,the

defendanthad breached theim plied covenantofgood faith and fairdealing.J-I.
                                                                          L The coutt
clisagreed and ruled thatnothing in the prornissory noteotthe deed oftrustobligated the


                                            12
defendantto granttheplaintiffaloan m odifk ation,and thatby foreclosing,the defendant

had been exetcising a clearcontractuallight.Id.

      H ere,however,itisM orrisw ho had aclearconttactualright.H ercom plaintaEeges

thatshe wasnotattem pting to alter the term sofhercontract,asthe plaintiffin Rehbein did,

butto fulfillthe tezm softhe conttactaswritten.To do that,howevei,sheneeded a

reinstatem entquotewhich she could only secutewith theopposing party'scooperaéon.She

clid notreceivetlaisreinstatem entquoteuntilitwastoo late forherto exerciseherrights.

O thercasesdealing with theim plied covenantand acceletaéon ofm ortgagesare sirnilarly

distinguishable.Cook v.CitiFinancial,lnc.,N o.3:14-cv-00007,2014 W L 2040070,at*6

(W .D.Va.May 16,2014)(plainéff'sclqim ofbreach oftheimplied covenantofgood faith
and fai.
       rdealing disnnissed because itw aspled pursuantto theU CC,asan independenttort,

and inresponsedefendant'sfoteclosureafterarefusaltomodifytheloan);Vazzanav.
CitiMort a e Inc.,No.7:12-cv-00497,2013WL 2423092,at*4 (W.D.Va.June4,2013)
(disrnissingaclaim ofbreachoftheimpliedcovenantofgoodfaithandfairdealingwhenthe
plaintiffmadenoattemptto reinstatetheloan afternoticewassent).
      M otdshassuffkiently pled aplausiblebreach oftheim plied covenantofgood faith

andfaitdealingtopassthethres
                           'holdof12q$(6).W SFS'SmotiontodisnlissCount111is
thezefore D EN IED .

                                           E.

      Finally,MorzisallegesviolationsoftheTrtzth in LendingAct(ç<T1LA'')15U.S.C.j
1639(t)(2)andtlzeRealEstateSettlementProceduresAct(T<RESPA')12C.F.R.j
226.36(c)(1)(iii).ThestamteM orrisrelieson (15U.S.C.j1639(t)(2)),anditsimplementing

                                           13
regtzlation (12 C.F.R.j226.36(c)(1)(iii)),applyonlyto high-costmortgages.See15U.S.C.j
1639(a),(t)(1)(A)(TTpayofftheoutstandingbalanceonahigh-costmortgage').7A high-cost
m ortgageisatransaction wit
                          .h arate thattTwillexceed bym ozethan 6.5 percentagepoints...

theaverageprimeofferrate.''15U.S.C.j1602>b)(1)(A)(i)(I).Theavezageprimeofferrate
ffm eanstheavezagepzim e offetzate foza com pazable ttansaction asofthe date on wlùch

theinterestrateforthetzansactionisset,aspublished bytheButeau.''15U.S.C.j
1639c$)(2)(B).
        H ere,theloan w asa30-yearflxed ratem ortgage w1:.
                                                         14an 11.5% intetestrate entered

intoon Octobez26,2007.D OT IJF.According to theFedezz FinancialInstituéons
ExaminationCouncil(TKFFEIC') theavezageprimeoffetrateonOctober26,2007fora30-
yearfixed loan was6.450/0.8The stattztory tlnreshold,6.504,plustheaverageprim eofferrate,

6.450/0,equals12.9504.See15U.S.C.j1602$b)(1)(A)(i)(l).Thistotal,12.95% exceeds
M orris'srate of11.1504.Therefore,M orris'sloan isnota dfhigh-cost'?m ortgagewitlnin the

meaningoftheTruthinLendingAct(TTILAA) 15U.S.C.j1639(t)(2)oztheRealEstate
SettlementProceduresAct(C<RESPA') 12 C.F.R.j226.36(c)(1)(iii).Thesestattztesare
inapplicable to M orris'sD OT,therefore,them otion to disrnissCountIV isGRA N TE D .

                                                        F.




7Courtsrecognizetheprovisionsof15U.S.C.j1639wereanamendmentaddedtoTIT,A fTbyHOEPA,whichrequires
lendersto m ake adclidonaldisclosuresto borrowersofThigh-cost'or f
                                                                 high-zate'loans.''Cunnin ham v.N adonscredit
Fin.Servs.Co .497F.3d714,717(7thCir.2007);seealsoSte hensv.BankofAm.HomeLoansInc.,No.5:16-cv-
66O-F,2017WL 384315,at*4(E.D.N.C.Jan.25,2017).Also,because15U.S.C.j1639 istheimplemenéngauthodty
for12C. F.R.j226.36(c)(1)(iii),12C.F.R.j226.36(c)(1)(iii)isalsospecihctohigh-costmortgages.SeeTt'
                                                                                                uthinLending
Act 73 FR 445522-01,44526 thru 44527.
8Seefr
     ztvera ePrim eOfferRates''Tables,FEDERALFINANCIALINSTITUTIONSEXAMINATION COUNCIL
hups://- .fhec.gov/ratespread/apoztables.h% (calculatingtheAveragePri
                                                                    meOfferRateandpublishingweekly
updates).
                                                      14
      A ccordingly,and forthe reasonssetforth herein,thecourtG RAN TS them oéon to

disnlissCounts1,I1,and 111,and D EN IE S them otion to disrnissCountIV.

       An appropziateorderwillbe entered.



                                       Entered:
                                                   /7-
                                                     //J//û..'
                                    4 /- 4u                 f K &,,2-'
                                       M ichaelF.Urba sld
                                       ChiefUnited StatesDisttictludge




                                         15
